DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1 limitation “a wall extending upwardly from one end in a predetermined direction of the bottom plate” is unclear in numerous respects.  Firstly it is unclear if applicant is attempting to set forth a single direction with two different labels “upwardly” and “a predetermined direction” or if the recitations are to set forth two different directions.1  Secondly it is unclear how the wall can both extend upwardly and also extend in a direction of the bottom plate noting that applicant’s bottom plate 41 does not extend in the same direction as the wall 45
.  Thirdly, it is unclear what element “one end” belongs.  Claim 9 is similarly phrased and thus also rejected.
2  Claim 9 is similarly phrased and thus also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama US 2014/0060230 in view of Shi CN 206344173 and Takahashi US20140274515.
Applicant’s 9/28/2021 amendment rewording and relocating certain dependent claim limitations into independent claims 1 and 9 fails to overcome the grounds of rejection in a manner that flows naturally from the previous explanations of art and rationale set forth in previous Office Actions.  More particularly see the previous 3/26/2021 Office Action (incorporated herein by reference) for explanations and 
Regarding the phraseology added to claims 1 and 9 (as best understood)3 the oil tray taught by Shi includes a bottom plate (4) and a wall (left 5, or right 5, or forward 5 as seen in fig.1) extending upwardly from one end (left end, or right end, or forward end as seen in fig.1) in a predetermined direction (upward) of the bottom plate, the oil tray further includes an attachment portion (6) extending upwardly from the bottom plate at a middle position (in that 6 extends upward along the entire length of 4 to include a middle position of 4; or middle position of 6 ) in the predetermined direction, and the attachment portion is provided with an attachment hole (1), and the oil tray is attached to the main body by an installation bolt (bolt taught by Takahashi) which is inserted into the attachment hole.

Response to Arguments
Applicant's arguments that the claims have been amended to be clear and to overcome the prior art have been fully considered but are not persuasive. The newly added limitations remain unclear and fail to overcome the art as detailed in the rejections above. 

Conclusion
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        2 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        3 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).